Exhibit 10.17 AMENDMENT ONE TO THE ASTEC INDUSTRIES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN THIS AMENDMENT to the Astec Industries, Inc. Supplemental Executive Retirement Plan, adopted effective October 21, 2010 (the “Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of the dates set forth herein. W I T N E S S E T H: WHEREAS, the Company maintains the Plan, and such Plan is currently in effect; and WHEREAS, pursuant to Section 4.1, the Company may amend the Plan at any time; and WHEREAS, the Company wishes to amend the Plan to clarify the current participants and to add an additional participant. NOW, THEREFORE, the Company hereby amends Appendix A of the Plan to read as follows, effective as of October 21, 2010: “APPENDIX A” Each Participant’s Date of Participation Name of Participant Effective Dates of Participation J. Don Brock January 1, 1995 Thomas R. Campbell January 1, 1995 Frank Cargould January 1, 1995 Jeff Elliott January 1, 1995 Tim Gonigam January 1, 1995 F. McKamy Hall January 1, 1995 Richard Patek January 1, 1995 W. Norman Smith January 1, 1995 Joseph Vig January 1, 1995 Jeff Richmond May 1, 2004 Richard Dorris January 3, 2005 Ben Brock January 1, 2007 James Pfeiffer January 1, 2007 Michael A. Bremmer January 1, 2007 David L. Winters January 1, 2007 Stephen C. Anderson January 1, 2008 Lawrence R. Cumming January 1, 2008 Neil Peterson January 1, 2008 David C. Silvious January 1, 2008 Joe Cline February 1, 2008 Walter F. Keating October 25, 2010 * -- Except as amended herein, the Plan shall continue in full force and effect. IN WITNESS WHEREOF, the Company has adopted this Amendment on the date shown below, but effective as of the date(s) indicated above. ASTEC INDUSTRIES, INC. Date: October 21, 2010By: /s/ Stephen C. Anderson Name: Stephen C. Anderson Title: Secretary --
